Citation Nr: 1727271	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bursitis in the right shoulder with limitation of motion, from September 19, 2007 to November 29, 2016, and in excess of 20 percent from November 30, 2016 to the present.  

2.  Entitlement to a disability rating in excess of 10 percent for bursitis in the left shoulder with limitation of motion, from September 19, 2007 to November 29, 2016, and in excess of 20 percent from November 30, 2016 to the present.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1998 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The file has been transferred to the jurisdiction of the RO in Boston, Massachusetts.  The claims were remanded in December 2014 and November 2016 for evidentiary development.  All actions required by the remand orders have occurred, and the claims are ripe for appellate review.  

The Veteran appeared at a Videoconference hearing in December 2012.  A transcript is of record.  


FINDING OF FACT

From September 19, 2007 to the present, the Veteran has experienced consistent pain in the bilateral shoulders, both actively and during passive periods, productive of joint limitation of motion to a degree in excess of the shoulder level; pain is consistent and "actual" as a post-injury residual even during rest periods, there is no associated bone deformity, and no ankylosis has been reported.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for bursitis of the right shoulder with limitation of motion, from September 19, 2007 to November 29, 2016, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5200-5203 (2016).

2.  The criteria for a rating of 20 percent, but not higher, for bursitis of the left shoulder with limitation of motion, from September 19, 2007 to November 29, 2016, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5200-5203 (2016).

3.  The criteria for entitlement to a disability rating in excess of 20 percent for bursitis of the right shoulder with limitation of motion, from November 30, 2016 to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5200-5203 (2016).

4.  The criteria for entitlement to a disability rating in excess of 20 percent for bursitis of the left shoulder with limitation of motion, from November 30, 2016 to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5200-5203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In September 2008, the Veteran reported he noted that he could not raise his arms above his head, and that he experienced nightly pains in the joints which had a negative impact on his quality of life.  The Board will grant the currently-assigned 20 percent ratings effective to the date of the earlier grant of September 2007. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2). 

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7(2016).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  For reasons described in greater detail below, the disability picture for the service-connected bilateral shoulder disabilities presents in a manner so that a 20 percent rating for the entire period under appeal is warranted for each shoulder, and thus, despite the RO assigning one in the course of the appeal, there is no need for the application of a so-called "staged rating" in this case. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 38 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7  (1996).  

In November 2016, the Board noted that there were no examinations of record which fully contemplated the extent of the Veteran's shoulder disabilities.  While the Veteran had been examined in 2009 and 2015, no examiner had considered pain during active and passive range of motion or during weight-bearing and non-weight-bearing periods.  It was determined than such testing be considered in a new examination in light of recent jurisprudential precedent.  See Corriea v. McDonald, 28 Vet. App. 158 (2016). 

In a VA examination of June 2009 the Veteran had bursitis in the bilateral shoulders.  He was prescribed physical therapy, a TENS unit, non-steroid anti-inflammatory medication (NSAIDS), and some degree of activity limitation during flares of pain.  The Veteran's range of motion for the left shoulder was to 140 degrees for flexion and abduction and to 90 degrees for external and internal rotation for the left arm.  The right arm was exactly the same with respect to rotation testing, and was slightly better with regard to flexion and abduction in going to 150 degrees.  

The 2009 VA examiner noted pain on repeated movement, but did not specify as to when the pain began or what, precisely, limiting factors were associated with the pain.  No ankylosis was reported after radiographic testing was performed.  Flare-ups were noted to occur every two to three weeks, with duration of one or two days; however, estimations on additional loss of function during such time periods were not directly made.  It was concluded that the Veteran experienced a "moderate" impairment in both shoulders, and that restrictions on lifting and throwing during painful periods, with symptoms managed by rest, ice, and use of the TENS unit, were effective as remediation.  The Veteran was noted to be working fulltime as an X-ray technician.  

The June 2015 VA examination was, as noted, considered inadequate for rating purposes and did not show a marked decrease in range of motion for either shoulder joint from the 2009 findings.  There was notation of additional pain on repeated use of the joint; however, the speculative nature of the opinion was not helpful in resolving the issue regarding the extent of severity of shoulder disability bilaterally. 

In November 2016, the Veteran was given a remedial shoulder examination in concert with the Board's remand order.  As with the 2015 examination, the results of range of motion testing were, for the most part, less severe than what was first reported in 2009.  Of note, however, was the examiner's conclusion that "there is objective evidence of pain on passive range of motion testing" and "there is objective evidence of pain when the joints are used in non-weight bearing."  These considerations were expressly noted when ascertaining the abnormal finding for flexion and abduction in the left shoulder (to 170 degrees flexion and abduction) and right shoulder (to 160 degrees flexion).  The Veteran's right shoulder abduction had worsened to 120 degrees, and the external rotation had also worsened since 2009 to 80 degrees.  Again, no ankylosis was noted, and the Veteran could perform three repetitions of joint testing without any additional limitation of motion.  

The examiner concluded, as regards weakness, fatigability, and incoordination in the joints, that "objective examination findings" did not "provide a reliable prediction of decreased functional ability with repetitive use over time" with respect to these factors.  In other words, based on the disability presentation in "clinical settings," medical examination could not produce an answer as to if additional limitations would occur as a result of those specific factors.  

The Veteran has not been diagnosed with bone dislocation or malunion in the clavicle, scapula, or humerus, and he has not demonstrated ankylosis.  His service-connected disability picture of bursitis in the bilateral shoulders is chiefly manifested by pain in the joints, at rest and during movement, and accordingly, he is best rated under Code 5201, which pertains to limitation of motion of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  

Under Code 5201, a rating of 30 percent is available for the major joint if limitation is between the side and shoulder level, with a 30 percent rating for the minor joint being entitled if limitation is between 25 degrees and the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  If arm motion is limited to the shoulder level, either for the major or minor appendage, a rating of 20 percent (the minimum schedular rating) is assigned.  Id.  

In addition to the above, the regulatory criteria are specific in instructing an "intent to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  See 38 C.F.R. § 4.59.  The RO noted that the minimum compensable evaluation for shoulder range of motion (that is, exclusive of malunion or disunion not present in the Veteran) is 20 percent.  The Veteran was awarded 20 percent evaluations for his bilateral shoulders as of November 30, 2016, the day of his most recent VA examination.  

The Veteran has never demonstrated loss of motion in either shoulder (major or minor) to, at the very least, midway between his side and the shoulders.  In fact, the Veteran has not demonstrated that his arm is limited to no more than "shoulder level" which, without the impact of actual and consistent pain in the joint, would merit a 20 percent rating for the minor and major shoulder.  Therefore, based solely on the regulatory criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5201, a rating of  20 percent would not be warranted in the case (even during flare periods and after repeated testing, there is no evidence suggestion of limitation of motion to a more severe degree than what is warranted by the 20 percent rating).  With the application of 38 C.F.R. § 4.59, however, which recognizes that the Veteran experiences consistent pain in the joint even during passive and non-weight-bearing periods, the Veteran is properly rated at 20 percent for both shoulders at the present time.  This is the minimum schedular rating available for limitation of motion, and based on the regulatory intent to consider the "actually painful joint" as "at least" that disabled, it is the appropriate rating in this case.  See 38 C.F.R. § 4.59.  

The Board notes that the Veteran's claim was received on September 19, 2007, and  allegations at that time involved consistent pain and restrictions in lifting and other motion-based complaints.  

In claims for an increase in rating not stemming from an initial grant of service connection, the Board is to consider as to if an increase in disability was "factually ascertainable" at any time in the year preceding the filing of a claim for an increase.   See 38 C.F.R. § 3.400.  In this respect, the most severe flexion findings for both shoulders were reported in 2009, and the consistent complaints of pain have been present since the time proximate to the filing of the claim.  There is no indication of substantial improvement, with the 2016 examination being the first to properly consider factors such as passive range of motion and non-weight-bearing periods in the assessment of pain.  

According the benefit of the doubt to the Veteran, there was likely consistent "actual pain" in the bilateral shoulders as was documented in 2016, and thus, the same regulatory criteria which warranted the assignment of a 20 percent rating in November 2016 by the RO should be extended to the entire appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The consideration of persistent pain in the joint, to the minimum compensable level of each shoulder (major and minor), is thus "factually ascertainable" to one year prior to the filing of the claim (September 19, 2007).  A 20 percent rating, but no more, is accordingly assigned to that date.  For the same reasons as discussed above pertaining to the demonstrated current level of disability, a rating in excess of 20 percent for each shoulder is also not warranted prior to November 2016.  

The Board has properly considered the DeLuca factors in adjudicating the claims for an increase, and it is noted that, in 2016, the examiner stated that "objective examination findings" did not "provide a reliable prediction of decreased functional ability with repetitive use over time" with specific respect to pain on use, incoordination, fatigability, and weakness in the joints.  It was noted that no clinical evidence could provide such an assessment in this case, and thus, there was no evidence in the record (or evidence which could be obtained) so as to show entitlement to a higher rating on account of these factors.    

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  With respect to entitlement to a disability rating in excess of 20 percent, such a doctrine is not applicable in this case because the preponderance of the evidence is against that portion of the Veteran's claims.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      (ORDER ON NEXT PAGE)
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
ORDER

From September 19, 2007 to November 29, 2016, entitlement to a rating of 20 percent for bursitis of the right shoulder with limitation of motion is granted subject to the statutes and regulations applicable to payment of VA monetary benefits.  

From September 19, 2007 to November 29, 2016, entitlement to a rating of 20 percent for bursitis of the left shoulder with limitation of motion is granted subject to the statutes and regulations applicable to payment of VA monetary benefits.  

Entitlement to a disability rating in excess of 20 percent for bursitis of the right shoulder with limitation of motion, from November 30, 2016 to the present, is denied.  

Entitlement to a disability rating in excess of 20 percent for bursitis of the left shoulder with limitation of motion, from November 30, 2016 to the present, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


